
	
		III
		111th CONGRESS
		1st Session
		S. RES. 114
		IN THE SENATE OF THE UNITED STATES
		
			April 27, 2009
			Mrs. Gillibrand
			 submitted the following resolution; which was referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		RESOLUTION
		Expressing support for designation of April
		  27, 2009, as National Healthy Schools Day.
	
	
		Whereas there are approximately 54,000,000 children and
			 7,000,000 adults who spend their days in the Nation's 120,000 public and
			 private schools;
		Whereas over half of all schools in the United States have
			 problems linked to indoor air quality;
		Whereas children are more vulnerable to environmental
			 hazards, as they breathe in more air per pound of body weight due to their
			 developing systems;
		Whereas children spend an average of 30 to 50 hours per
			 week in school;
		Whereas poor indoor environmental quality is associated
			 with a wide range of problems that include poor concentration, respiratory
			 illnesses, learning difficulties, and cancer;
		Whereas an average of 1 in every 13 school-age children
			 has asthma, the leading cause of school absenteeism, accounting for
			 approximately 14,700,000 missed school days each year;
		Whereas the Nation's schools spend approximately
			 $8,000,000,000 a year on energy costs, causing officials to make very difficult
			 decisions on cutting back on much needed academic programs in their efforts to
			 maintain heat and electricity;
		Whereas healthy and high-performance schools that are
			 designed to reduce energy and maintenance costs, provide cleaner air, improve
			 lighting, and reduce exposure to toxic substances provide a healthier and safer
			 learning environment for children and improve academic achievement and
			 well-being;
		Whereas new building construction, especially for new
			 school buildings, should be designed to meet energy efficiency standards,
			 including Leadership in Energy and Environmental Design (LEED)
			 standards;
		Whereas green and healthy schools save an average of
			 $100,000 per year on energy costs, enough to hire 2 teachers, buy 200 new
			 computers, or purchase 5,000 new textbooks;
		Whereas converting all of the Nation's schools to green
			 schools would reduce carbon dioxide emissions by 33,200,000 metric tons;
		Whereas Congress has demonstrated its interest in this
			 compelling issue by including the Health High-Performance Schools program in
			 the No Child Left Behind Act and the Energy Independence and Security Act of
			 2007;
		Whereas our schools have the great responsibility of
			 guiding the future of our children and our Nation; and
		Whereas April 27, 2009, would be an appropriate date to
			 designate as National Healthy Schools Day: Now, therefore, be
			 it
		
	
		That the Senate supports the
			 designation of April 27, 2009, as National Healthy Schools
			 Day.
		
